Mr. Justice Woods
delivered the opinion of the court, affirming the judgment of the circuit court denying the claim for damages.
Plaintiff in error had no right, upon a refusal ot defendant in error to furnish the books on 30 days’ credit, to obtain a cancellation of the orders ho had taken and substitute therefor orders for the rival edition, and charge the expense of the substitution to defendant in error. Tlie clauses of such a contract are reciprocal, and the performance of one was the consideration for the performance of the other; and when he ceased to canvass for the books he had no right to demand them at the prices or the terms mentioned in the contract. Where a party is entitled to the benefit of a contract, and can save himself from a loss arising from a breach of it at a trifling expense or with reasonable exertions, it is his duty to do so, and he can charge the delinquent with such damages only as with reasonable endeavors and expense bo could not prevent. If the defendant in error violated his contract by refusin£ to *800fill orders except for cash, the measure of damages would- he the interest for 30 days on the amount of cash paid on his orders; and where no cash had ever been paid, he would be in any view entitled only to nominal damages. Defendant in error was not bound by the contract after plaintiff in error had refused to go on under his contract.
Yan H. Higgins and Isaac N. Arnold, for plaintiff in error.
Josiah B. Sypher, for defendant in error.
The cases cited in the opinion were; Wecker v. Hoppack, 6 Wall. 94; Miller v. Mariners’ Church, 7 Greenl. 56; Russell v. Butterfield. 21 Wend. 304; Ketchell v. Burns, 24 Wend. 457 U. S. v. Burnham, 1 Mason, 57; Taylor v. Read, 4 Paige, 571.